DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on March 10, 2022, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Objections to Amendments – Formalities
The amendments to the claims filed on March 10, 2022 are objected to as failing to comply with 37 CFR 1.173(c). Whenever there is an amendment to the claims, there must also be supplied, on pages separate from the claim listing, an explanation of the support in the disclosure of the patent for the changes made to the claims. However, applicant has failed to provide the required explanation of support for new claims 20 and 21. 

The amendments must be placed into compliance with 37 CFR 1.173(b)-(g) in response to this Office action.

Objections to Amendments – New Matter
35 USC 132(a) prohibits the introduction of new matter by way of amendment. 35 USC 251(a) prohibits the introduction of new matter by way of reissue.

The claim amendments filed on March 10, 2022 are objected to under 35 USC 132(a) and 35 USC 251(a) because they improperly introduce new matter. Specifically, new claim 21 recites “the slide clip includes a top surface configured to move the slide clip from the coupling position towards the non-coupling position when depressed”, which constitutes new matter. The only disclosed “top surface” is the top surface 884 discussed at col. 15, ll. 29-37. However, the top surface 884 is not disclosed as being depressed to move the slide clip 868 from the coupling position towards the non-coupling position. Further, the claimed “top surface” is not synonymous with the release tab 874 discussed at col. 15, ll. 32-40. Thus, even if the release tab 874 is considered to inherently possess a “top surface”, its top surface alone cannot perform the disclosed functions of the release tab 874.

Applicant is required to cancel the new matter in the reply to this Office Action.

Proposed Replacement Drawing Sheets – Not Entered
The proposed replacement drawing sheets filed on March 10, 2022 have been disapproved by the examiner and will not be entered for the following reasons:
Proposed amended Fig. 12 appears to be consistent with proposed amended Fig. 9, but both Figs. 9 and 12 are inconsistent with Figs. 10-11 because Figs. 9 and 12 do not show the same elongated structure illustrated in Figs. 10-11 as having both a first main body piece 658 and a second main body piece 660. The second main body piece 660 is not illustrated in either Fig. 9 or Fig. 12 as a separate piece that is attached to and that extends from the first main body piece 658.
In proposed amended Fig. 12, the same structural element (rather than two different main body pieces) is labeled by reference numbers 658 and 660. Note that the lead lines for reference numbers 658 and 660 are both directed to essentially the same perimeter edge of what appears to be the first main body piece 658 having the external latch 650. 
The proposed replacement drawing sheets do not address the objection to Fig. 13.
In proposed amended Fig. 15, the ferrules 722 (and their sleeves) are shown projecting from one end/side of the connector body 719 (see Fig. 13) opposite to the end/side of the connector body 719 that is shown as inserted into the adapter 721. This conflicts with the specification, which describes the ferrules and their sleeves as being inserted into a receptacle/port of the adapter (see, for example, col. 9, ll. 56-60 with col. 11, ll. 28-30). The ferrules 722 of the connector body 719 cannot perform their disclosed connecting function if they extend outward away from the adapter 721 in the manner depicted in Fig. 15.
Reference number 770 is omitted from proposed amended Fig. 15, but this reference number still appears at col. 17, l. 60. Therefore, the proposed amendment is not in compliance with 37 CFR 1.84(p)(5).


Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of parent Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather than “electrically conductive bands”. However, Fig. 17 could be interpreted as providing support for a correspondence between the disclosed partial cylinders 835 and the claimed “electrically conductive bands”. 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 of parent Application No. 15/300,147 (which issued as Patent No. 10,061,090 B2) is generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-251. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Claim Construction
Claims 1 and 3-11 of the instant application are considered to be directed only to the species of Figs. 16-25 due to the claim 1 requirement of a “slide clip including a release tab…being adapted to be manually depressed downwardly to move the slide clip from a coupling position to a non-coupling position”.

Claims 12, 13, 15 and 16 of the instant application are considered to be directed only to the species of Figs. 16-25 due to the claim 12 requirement that “the slide clip is spring biased toward the coupling position by a spring”.

Claims 17-19 of the instant application are considered to be directed only to the species of Figs. 16-25 due to the claim 17 requirement that “the slide clip is spring biased toward the coupling position by a spring”.

Claims 20 and 21 of the instant application are considered to be directed only to the species of Figs. 16-25 due to the claim 20 requirement that “the slide clip is spring biased toward the coupling position by a spring”.

Establishing Assignee’s Ownership Interest
The corrected Statement under 37 CFR 3.73(c), i.e., Form PTO/AIA /96, filed on March 10, 2022 is acceptable. Accordingly, the previous objection to the 3.73(c) statement has been withdrawn. 

Reissue Oath/Declaration
The corrected reissue declaration filed on March 10, 2022 is acceptable. Accordingly, the previous objection to the declaration and the corresponding rejection under 35 USC 251 have been withdrawn.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claim 21 is rejected under 35 U.S.C. 251 because it introduces new matter into the application for reissue. See the explanation above. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim recites new matter for the reasons given above. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 3:  Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 18, the recitation of the term “a major axis” (l. 3) renders the claim indefinite because it is unclear whether this is the same “major axis” previously introduced in claim 17 (l. 

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Iwashita”
US Patent No. 4,846,719

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Legler et al.”
US Publication No. 2008/0089650 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“Mulligan”
US Publication No. 2006/0093277 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Theis et al.”
EP Publication No. 1 337 883 B1


US Publication No. 2009/0220200 A1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 4:  Claims 12, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Halbach et al. ‘619, Luther et al. and Legler et al.
With respect to claims 12 and 20, Powell discloses a fiber optic connection system including:
A ruggedized connector 200 having a connector body 230 that is received in and mates with a port (see Figs. 3 and 6C-6D) defined by a socket 320 formed in a connector body 310 of a dual purpose adapter (or second connector) 300. See Figs. 2A-2B, 4 and 6A-6D; ¶¶ 0026, 0030-0032.  The ruggedized connector is water resistant and weatherproof and provides for an optical connection of high integrity. See ¶¶ 0007, 0026.
The connector body 230 supports a fiber ferrule 260. See Figs. 2B, 6C and 6D; ¶ 0026. While ¶ 0026 refers to element 260 as a “fiber”, the corresponding element 130 of an alternative connector 100 (see Figs. 1A-1B) is referred to in ¶ 0025 as both a “ferrule” and a “fiber”. The skilled artisan would recognize from the drawings and description that element 260 is a conventional ferrule supporting at least one optical fiber.
The connector body 310 of the adapter 300 houses a fiber ferrule receptacle 510 having an aperture 520 that receives a sleeve (see Figs. 6C-6D) aligned with a central plane of the port (see Figs. 3 and 6C-6D) defined by the socket 320 for 
A slide clip coupler 330 carried by the adapter 300 is slidably movable relative to the port (see Figs. 3 and 6C-6D) defined by the socket 320 between coupling and uncoupling positions to releasably retain the connector body 230 within the port. See Figs. 4-7D; ¶¶ 0030, 0033-0038. 
The slide clip coupler 330 has resilient (i.e., spring) fingers 660 that engage and ride over ramps 670 on the connector body 310 such that the slide clip coupler 330 is resiliently (i.e., spring) biased toward the coupling position (see Figs. 6A-6B) and must be pressed downward (against the spring bias) to move to the uncoupling position (see Figs. 7A-7B). See ¶¶ 0037-0038 together with the discussion of the actuation of the coupler in ¶¶ 0035-0036. Thus, the resilient fingers 660 constitute and function as cantilevered leaf springs that spring bias the coupler 330 toward the coupling position.

    PNG
    media_image2.png
    402
    625
    media_image2.png
    Greyscale


With respect to claims 12 and 20, it would have been an obvious matter of design choice to construct the slide clip coupler taught by Powell to withstand a pull-out force of at least 25 pounds. The selection of the necessary materials as well as the selection of the necessary structural characteristics to achieve such a pull-out force limit is within the level of ordinary skill in the art. Further, one of ordinary skill in the art would have been motivated to provide a relatively high pull-out force limit in order to prevent unintentional and unwanted disconnection.
With respect to claims 12 and 20, Powell teaches an environmental seal in the form of an O-ring (see Figs. 2B and 6C-6D) that is positioned between the connector body 230 and a portion of a conventional threaded adapter (not shown) when the ruggedized connector 200 is received in and secured to the conventional threaded adapter (not shown). See ¶ 0027. However, Powell fails to teach such a seal for providing a seal around the connector body 230 when the connector 200 is received in and secured to the dual purpose adapter 300 having the slide clip coupler 330.
Halbach et al. ‘619 discloses a fiber optic connection system including:
A first connector member 14 releasably coupled to a second connector member (or adapter) 12. See Figs. 1-8; ¶ 0007. 
The first connector member 14 has a connector body 26 with a body portion 28 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 28 has a generally oval shape in cross section. See Figs. 6-7; ¶ 0008. 
The second connector member 12 has a connector body 16 with a body portion 18 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 18 has a generally oval shape in cross section. See Figs. 1-5; ¶ 0007. 
The connector body 26 of the first connector member 14 is received in and mates with a port (defined, at least in part, by a gap 24) defined in the second connector member 12. See Figs. 3-7; ¶¶ 0007-0009, 0012.
A slide clip coupler 44 carried by the second connector member 12 is slidably movable relative to the port (defined, at least in part, by the gap 24) between 
An environmental seal 30 is positioned between the connector body 26 of the first connector member 14 and the connector body 16 of the second connector member 12 for providing a seal around a portion of the connector body 16 of the second connector member 12. See Figs. 4-5 and 7; ¶ 0008.
Luther et al. also teaches such a seal. Specifically, Luther et al. teaches a connector member 20 having a connector body 48. See Figs. 1-4; ¶¶ 0023, 0028-0029. The connector body 48 is provided with a shoulder 56 that cooperates with an adjacent shoulder (see Fig. 2) to define a groove (see Fig. 2) that receives an O-ring (not shown). See Fig. 2; ¶ 0029. See also ¶ 0026, which discusses sealing through the use of O-rings to protect the connector when exposed to adverse environments. While illustrated with a threaded coupling nut 34 for securing the connector body 48 to another connector member (not shown), Luther et al. teaches that the coupling nut 34 can be replaced with other connections structures including a push-pull mechanism or a spring clip. See ¶ 0026. Thus, one of ordinary skill in the art would appreciate that the O-ring sealing structure is applicable to other types of connectors such as the connector of Halbach et al. ‘380.
Legler et al. further teaches such a seal. Specifically, Legler et al. teaches a first connector member having a two-part body 302, 308 received within a port defining body 424 of a second connector member 420. See Figs. 4-7; ¶¶ 0044, 0051. A slide clip coupler 500 is used to secure the first connector member within the port 424. See Figs. 4-7; ¶ 0054. An environmental seal 346 is positioned between the first connector member body portion 308 and the second connector member 420 for providing a seal around the body portion 308. See Figs. 5-7; ¶ 0047.
Both Halbach et al. ‘619 and Legler et al. teach the use of a seal for providing a seal around a connector, which connector is secured to another connector (or adapter) by a slide clip coupler. Further, Luther et al. teaches the use of a seal for providing a seal around a connector, which connector can be secured to another connector by various types of couplers.
From these teachings of Halbach et al. ‘619, Luther et al. and Legler et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Powell by providing a seal between the connector body 230 of the 
With respect to claim 15, Powell fails to teach that the connector body 230 has a maximum width less than 2 cm along a major axis and a maximum height less than 1.5 cm along a minor axis, i.e., an elongated transverse cross-section shape with the specified width and height limitations. The connector body 26 of Halbach et al. ‘619 has a generally oval shape in cross section such that it has a major axis along its longer dimension and a minor axis along its shorter dimension. It also appears to have a “small form-factor”. Halbach et al. ‘619 further teaches that this connector design eliminates tolerance problems, achieves a good connection, and minimizes axial separation between the optical fibers for efficient light transmission. See ¶¶ 0002, 0013.
From these teachings of Halbach et al. ‘619, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Powell by providing the connector body with a generally oval shape in cross section in order to eliminate tolerance problems, achieve a good connection, and minimize axial separation between the optical fibers for efficient light transmission. Further, such a modification involving the substitution of one well-known configuration (i.e., a generally oval connector body) for another well-known configuration is generally recognized to be within the level of ordinary skill in the art.
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Powell and Halbach et al. ‘619 combination such that the generally oval-shaped connector body has a maximum width less than 2 cm along its major axis and a maximum height less than 1.5 cm along its minor axis. One of ordinary skill in the art would appreciate the desirability of minimizing the overall size of the fiber optic connection system. One of skill in the art also possesses the ability to increase or decrease dimensions in order to adapt the design to a particular application. Further, such a modification involving merely a change in size/dimensions is generally recognized to be within the level of ordinary skill in the art.
With respect to claim 21, the rounded top portion (see Figs. 6A-6B and 7A-7B) of Powell’s coupler 330 constitutes a “top surface”, as broadly recited, which has to be pressed 

Terminal Disclaimer
The terminal disclaimer filed on March 10, 2022 disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration dates of (a) US Patent No. 10,061,090 B2, (b) any patent that issues from Application No. 17/003,597, and (c) any patent that issues from Application No. 17/012,859. The terminal disclaimer is acceptable and has been recorded. Accordingly, the previous double patenting rejections have been overcome.

Drawings
The drawings are objected to because:
They fail to comply with 37 CFR. 1.84(p)(5) because
Reference number 14 (see col. 4, l. 45; col. 17, l. 2) does not appear in the drawings.
Reference characters PL (see col. 7, l. 56) and PR (see col. 7, l. 60) do not appear in the drawings.
In Fig. 1, the lead line for the upper left occurrence of reference number 20 is directed to the tower 24 rather than to one of the hybrid cables (see col. 4, ll. 57-63).
In Fig. 2, “242” should be “142” (see Figs. 3-4; col. 7, l. 62 to col. 8, l. 18).
Multiple figures, including Figs. 6, 7, 12 and 15, provide only partial illustrations of certain structural elements, with straight lines bounding those elements. Instead of straight lines, wavy lines (see the wavy line bounding element 820 in Fig. 21) or their equivalent should be used to indicate the partial illustrations.
In Fig. 8, both occurrences of “627” should be “629”, and both occurrences of “629” should be “627” (see col. 9, ll. 1-11).
In Fig. 9, the lead line for reference number 640 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56).
In Fig. 9, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 is not visible in Fig. 9.
In Fig. 9, the lead line for reference number 644 is not properly directed to the internal alignment sleeves (see col. 9, ll. 56-60) located within the receptacle 640.
In Fig. 9, the lower occurrence of reference number 646 is inaccurate because it is not directed to the slide clip locking element (see the upper occurrence of 646; col. 9, l. 62 to col. 10, l. 2).
Fig. 9 appears to be consistent with Fig. 12, but both Figs. 9 and 12 are inconsistent with Figs. 10-11 because Figs. 9 and 12 do not show the same elongated structure illustrated in Figs. 10-11 as having both a first main body piece 658 and a second main body piece 660. The second main body piece 660 is not illustrated in either Fig. 9 or Fig. 12 as a separate piece that is attached to and that extends from the first main body piece 658.
Fig. 10 includes electrical contact 652 mounted on the adapter and electrical contact 652 separated from the adapter. There should be some indication that the separated portion of the view corresponds to the unseparated portion, e.g., by circling the electrical contact 652 mounted on the adapter and connecting it to the separated portion via an arrow.
Fig. 11 appears to show at least one structural element in cross section but the appropriate hatching is not provided. See 37 CFR 1.84(h)(3).
In Fig. 11, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 may not be visible in Fig. 11.
In Fig. 12, the lead line for reference number 640 is improperly directed to an end or perimeter of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 640 is not visible in Fig. 12.
In Fig. 12, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). 
In Fig. 12, “650” should be “646” (see Fig. 9; col. 9, l. 62 to col. 10, l. 2).
In Figs. 13 and 15, the ferrules 722 (labeled in Fig. 15) and their sleeves (shown but not labeled in Figs. 13 and 15) are shown projecting from one end/side of the connector body 719 (see Fig. 13) opposite to the end/side of the connector body 719 that is shown as inserted into the adapter 721. This conflicts with the specification, which describes the ferrules and their sleeves as being inserted into a receptacle/port of the adapter (see, for example, col. 9, ll. 56-60 with col. 11, ll. 28-30). The ferrules 722 of the connector body 719 cannot perform their disclosed connecting function if they extend outward away from the adapter 721 in the manner depicted in Figs. 13 and 15.
In Fig. 15, the illustration of the adapter 721 is inaccurate/incomplete because it does not show the ramp structures 770 as being a part of (i.e., connected to the other structure of) the adapter 721 (see col. 11, ll. 18-20 and 28-36).
The reference number 770 should be omitted from Fig. 15 in view of the amendments made to the paragraph located at col. 11, ll. 13-39.
In Fig. 16, the “8” in reference number 812 is incomplete, i.e., a portion of it is cut off.
Fig. 18 should include reference number 833 labeling the ferrules (see col. 13, ll. 25-26).
Fig. 18 is inconsistent with Fig. 17 and col. 12, ll. 40-42 because Fig. 18 does not accurately illustrate the partial cylinders 835.
In Fig. 19, the lead line for reference number 854 is improperly directed to an end or edge of the inner part 852 of the adapter 836 rather than to one of the ports (see col. 13, ll. 38-43). The port 854 is not visible in Fig. 19.
In Fig. 20, the lead line for reference number 854 is not properly directed to one of the ports (see Fig. 19; col. 13, ll. 38-43). The port 854 is not visible in Fig. 20 because it is located at the opposite end of the inner part 852.
In Fig. 20, the lead line for reference number 872 is not properly directed to an opening (see Fig. 19; col. 14, ll. 41-43) in the slide clip 868.
Reference number 854 should be added to Fig. 21 in view of the amendments made to the paragraph located at col. 13, ll. 35-56.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

See the discussion of Halbach et al. ‘380 in item 41 (pp. 13-14) of the prior Office action mailed on November 23, 2021.

See the discussion of Shimazu et al. in item 44 (pp. 17-19) of the prior Office action mailed on November 23, 2021.

See the discussion of Robin et al. and O’Brien in item 45 (pp. 19-21) of the prior Office action mailed on November 23, 2021.

See the discussion of Chen et al., Halbach et al. ‘469, Iwashita, Koreeda et al., Lichoulas et al., Moore et al., Mulligan, Powell, Sawara et al., Theis et al. and Wong et al. in the Pertinent Prior Art section of the prior Office action mailed on November 23, 2021.

Allowed Claims and Allowable Subject Matter
Claims 1, 3-11, 17 and 19 are allowed.

Claims 1 and 3-11 are allowed because the cited prior art fails to teach a hybrid fiber optic connection system, as defined in claim 1, including a slide clip having a release tab, wherein downward movement of the release tab causes movement of the slide clip from a coupling to a non-coupling position.

Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 13, the cited prior art fails to teach a fiber optic connection system, as defined in this claim, including a slide clip that (a) engages the connector body at retention locations positioned at opposite sides of the connector body, and (b) 

Claims 17 and 19 are allowed because the cited prior art fails to teach a fiber optic connection system, as defined in claim 17, including a slide clip that (a) engages the connector body at retention locations positioned at opposite sides of the connector body, and (b) is biased toward the coupling position by a spring.

Claim 18 would be allowable, due to its dependency from claim 17, if claim 18 is rewritten to overcome the rejection under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments filed on March 10, 2022 have been fully considered.

Many of applicant’s arguments are moot in view of the new objections and rejections set forth above, which were necessitated by applicant’s amendments.

Some of the issues raised in applicant’s arguments have already been addressed above.

Applicant argues that the “at least two ferrules” limitation previously recited in claim 17 does not constitute new matter. This argument is not germane since applicant has omitted “at least” from claim 17. Nevertheless, the examiner disagrees with the argument for the reasons given in the previous Office action.

Applicant argues that claims 5 and 9 have been amended to overcome the rejection under 35 U.S.C. 112(b). The examiner concurs. However, applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112(b).

Applicant argues that claim 1 is allowable because it has been amended to incorporate the subject matter of previous claim 2 (now canceled). The examiner concurs.

Applicant argues that claim 12 is allowable because it has been amended to incorporate the subject matter of previous claim 14 (now canceled). This argument is not persuasive because applicant failed to incorporate intervening claim 13 into claim 12. The allowable subject matter of prior claim 14 relied upon its dependency from claim 13, i.e., the combination of prior claim 14 with the features of intervening claim 13 defines over the prior art of record. Accordingly, the amendment to claim 12, which now constitutes a broader version of prior claim 14, necessitated a new ground of rejection.

With respect to new claims 20 and 21, applicant makes only a general allegation of patentability. The addition of these new claims necessitated new grounds of rejection.

Applicant argues that the objections to the specification have been overcome by applicant’s amendments. The examiner concurs.

Applicant argues that the objections to the drawings have been overcome by the proposed replacement drawing sheets filed on March 10, 2022. However, these replacement sheets have not been entered for the reasons given above. 

With respect to proposed amended Fig. 12, applicant argues that the figure is a proper perspective view. The examiner disagrees because Fig. 12 does not show the same elongated structure illustrated in Figs. 10-11 as having both a first main body piece 658 and a second main body piece 660. The second main body piece 660 is not illustrated in Fig. 12 as a separate piece that is attached to and that extends from the first main body piece 658. Rather, in proposed amended Fig. 12, the same structural element (rather than two different main body pieces) is labeled by reference numbers 658 and 660. Note that the lead lines for reference numbers 658 and 660 are both directed to essentially the same perimeter edge of what appears to be the first main body piece 658 having the external latch 650. This is also true in the annotated versions of Fig. 12 provided in applicant’s arguments.

With respect to Fig. 13 and proposed amended Fig. 15, applicant argues that the illustration of the connector body 719 and the adapter 721 are accurate. The examiner disagrees. The ferrules 722 (labeled in Fig. 15) and their sleeves (shown but not labeled in Figs. 13 and 15) are shown projecting from one end/side of the connector body 719 (see Fig. 13) opposite to the end/side of the connector body 719 that is shown as inserted into the adapter 721. This conflicts with the specification, which describes the ferrules and their sleeves as being inserted into a receptacle/port of the adapter (see, for example, col. 9, ll. 56-60 with col. 11, ll. 28-30). The ferrules 722 of the connector body 719 cannot perform their disclosed connecting function if they extend outward away from the adapter 721 in the manner depicted in Figs. 13 and 15.

With respect to Fig. 20, applicant argues that the illustration of the retention structures 876 is accurate. This argument is persuasive. Therefore, the objection to the illustration of the retentions structures 876 has been withdrawn.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). 

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This finding is consistent with the fact that subsequent Application No. 16/018,895 was identified by the applicant as a “continuation” (i.e., an application for the same invention as parent Application No. 15/300,147) rather than as a “divisional” (i.e., an application for a distinct invention).
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.